                3:13-cr-30042-SEM-TSH # 203   Page 1 of 8
                                                                                 E-FILED
                                                 Thursday, 29 October, 2020 01:07:02 PM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,             )
                                      )
               Plaintiff,             )
                                      )
     v.                               ) Case No. 13-cr-30042-001
                                      )
JASON WALKER,                         )
                                      )
               Defendant.             )

                               OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Jason Walker’s second pro se

motion (d/e 196) and amended motion (d/e 197) for compassionate

release requesting a reduction in his term of imprisonment

pursuant to 18 U.S.C. § 3582(c)(1)(A). For the reasons set forth

below, the motions are DENIED.

                            I. BACKGROUND

     On November 7, 2016, Defendant Jason Walker was sentenced

to 72 months’ imprisonment and a 4-year term of supervised

released for conspiring to distribute heroin and 500 grams or more

of a mixture or substance of methamphetamine in violation of 21

U.S.C. 841(b)(1)(A). Defendant served his term of imprisonment,


                              Page 1 of 8
                3:13-cr-30042-SEM-TSH # 203   Page 2 of 8




and, on August 3, 2018, he began his term of supervised release.

     On October 11, 2018, a petition for revocation was filed

seeking to revoke Defendant’s term of supervised release. Again, on

August 16, 2019, a supplemental petition to revoke was filed with

two new violations. On January 9, 2020, Defendant was found in

violation of a mandatory condition of his supervised release for

criminal trespass to a residence, domestic battery, and aggravated

battery. Defendant was sentenced to 50 months’ imprisonment and

a 3-year term of supervised release. Defendant is currently serving

his sentence at FCI Oxford and has a projected release date of

October 29, 2020.

     On June 2, 2020, Defendant filed a pro se motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) seeking

compassionate release due to his health issues and the COVID-19

pandemic. See d/e 188. On June 23, 2020, this Court denied

Defendant’s motion for compassionate release because Defendant

did not prove that he had any health condition that the CDC

recognizes as a high risk factor, FCI Oxford did not have any

COVID-19 cases at the facility, and the § 3553(c) factors did not

warrant release.


                             Page 2 of 8
                 3:13-cr-30042-SEM-TSH # 203   Page 3 of 8




     On October 20, 2020, Defendant filed a second pro se motion

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)

seeking compassionate release due to COVID-19 being present at

FCI Oxford, his contraction of COVID-19, and his diagnosis of

obesity. See d/e 196. On October 26, 2020, following the

appointment of counsel to represent Defendant, an amended

second motion for compassionate release was filed. See d/e 197.

On October 28, 2020, the Government filed a response opposing

Defendant’s motion. See d/e 201. The Government argues that

Defendant has not established extraordinary and compelling

reasons to warrant a reduction and Defendant failed to exhaust his

administrative remedies or submit another request with the warden

at FCI Oxford.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).


                              Page 3 of 8
                3:13-cr-30042-SEM-TSH # 203   Page 4 of 8




     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate made his or her request, whichever is

earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the


                             Page 4 of 8
                 3:13-cr-30042-SEM-TSH # 203   Page 5 of 8




      Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

      In this case, Defendant submitted a compassionate release

request to the warden of FCI Oxford prior to the filing of his first

compassionate release motion filed with the Court. See First

Amended Motion, d/e 191, p. 7. The Government now argues that

Defendant is required to submit a second request to the warden of

FCI Oxford prior to filing a second motion for compassionate release

in this Court. See Response, d/e 201, p. 10. The Court finds that

the statutory language of 18 U.S.C. § 3582(c)(1)(A) does not require

Defendant to file a second request with the warden of his facility

prior to filing a second motion for compassionate release in this

Court when the reasons for release are substantially the same.

Because Defendant submitted a request for compassionate release

to the warden of FCI Oxford more than 30 days ago, the Court finds

that Defendant has met the 30-day requirement found in 18 U.S.C.

§ 3582(c)(1)(A). In the event that Defendant was required to file a

second request to his warden, the Court excuses his failure to do

so.

      The Court must consider whether “extraordinary and


                              Page 5 of 8
                3:13-cr-30042-SEM-TSH # 203   Page 6 of 8




compelling reasons warrant such a reduction” and is “consistent

with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A).

     The spread of COVID-19 has presented extraordinary and

unprecedented challenges for the country and poses a serious issue

for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments

have advised individuals to practice good hygiene and social

distancing and isolation. Social distancing can be difficult for

individuals living or working in a prison.

     FCI Oxford has 67 inmates and 15 staff members who actively

have COVID-19. See COVID-19 Cases, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last accessed October 29,

2020). However, the facility has made strides in combating the

disease as 526 inmates and 29 staff members have recovered from

the COVID-19. Id.

     Defendant previously argued that he suffered from scar tissue

on his lungs due to chemical burns from his manufacturing of

methamphetamine, high blood pressure, high cholesterol,

circulation issues, and high liver enzymes. See First Amended


                             Page 6 of 8
                3:13-cr-30042-SEM-TSH # 203   Page 7 of 8




Motion, d/e 191. The Government argued that Defendant has not

complained of or been treated for any of these issues while at FCI

Oxford. See Response, d/e 194, pp. 13-14. However, Defendant

has now been diagnosed as being obese with a BMI of 32.4, which

places him at a higher risk of serious illness or death if he contracts

COVID-19. See d/e 197, p. 2; see also People at Any Age with

Underlying Medical Conditions, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last accessed

October 29, 2020) (“People of any age with the following conditions

are at increased risk of severe illness from COVID-19:…Obesity

(body mass index [BMI] of 30 or higher)….”). Additionally,

Defendant may contract COVID-19 again.

     While the Court is very sympathetic to Defendant’s medical

conditions, the Court is concerned that Defendant remains a risk to

the community. The Court must reconsider the factors in §

3553(a). During his first year of supervised release, Defendant

tested positive for an illegal substance, committed criminal trespass

to a residence, and was charged with domestic battery in Adams

County for grabbing a woman by the hair and dragging her into a


                             Page 7 of 8
                3:13-cr-30042-SEM-TSH # 203   Page 8 of 8




residence. See d/e 201, pp. 19-20. While in the Adams County

Jail, Defendant committed aggravated battery by striking another

inmate in the head multiple times. Id. at 20. Defendant recently

began the RDAP program at his facility, but he has not completed

the program. The Court commends Defendant’s rehabilitation

efforts and hopes Defendant continues to improve himself.

     Based on the history and characteristics of Defendant and the

nature and circumstances of the offense, the Court finds that

reconsideration of the factors in § 3553(a) concludes that Defendant

is not entitled to compassionate release.

                         III. CONCLUSION

     For the reasons set forth above, Defendant Jason Walker’s

second pro se (d/e 196) and amended motion for compassionate

release (d/e 197) are DENIED. The Clerk is DIRECTED to send a

copy of this Opinion to FCI Oxford.

ENTER: October 29, 2020.

                                s/ Sue E. Myerscough
                                SUE E. MYERSCOUGH
                                UNITED STATES DISTRICT JUDGE




                             Page 8 of 8
